Title: To James Madison from Ezekiel Bacon, 30 April 1814
From: Bacon, Ezekiel
To: Madison, James


        
          Sir.
          Washington April 30. 1814.
        
        The arrangment of my private affairs & the removal of some portion of my family to the seat of Government renders it necessary that I should be absent from my office for a few weeks. I had intended to have obtained your approbation for that purpose before you left the City, & called for that object, but found you engaged. Presuming however that there was nothing in the state of the public business which could render it objectionable, I have made my arrangments for leaving the City on the 4th. of the next month, knowing that it has been usual to grant a temporary commission to Mr. Lufborough in similar cases which have heretofore occurred,

I take the liberty to enclose one which should you think proper sir to grant I suppose will only remain to be transmitted to him in due season for him to act under. Altho’ there can be no doubt that the business of the office will be discharged by him with at least as much fidelity & attention as tho’ I were present in it, & altho’ consequently I can be under no apprehension that the public interests can at all suffer by my absence, I shall still consider it to be my duty to return to the office as expeditiously as the nature & objects of my journey will permit.
        It may not be improper to state that the arrangments which I have taken the liberty to propose are approved by the Secretary of the Treasury. I have the honor sir to be with great respect your most obedt. servt.
        
          E Bacon
        
      